Citation Nr: 0416126	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  99-17 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to May 
1953.  He died in September 1998.  The appellant is the widow 
of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  The veteran died in September 1998 due to a 
myocardial infarction.  The appellant's claim was remanded by 
the Board in December 2000 for additional development, to 
include contacting the Clinton County coroner in order to 
obtain a copy of the veteran's postmortem examination report.  
However, a review of the record reveals that the medical 
examiner/coroner's report is still not of record.  Nor does 
the record indicate that an attempt has been made to obtain 
this information.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Court 
or the Board imposes upon the Secretary of Veterans' Affairs 
a concomitant duty to ensure compliance with the terms of the 
remand, either personally or as "the head of the 
Department."  38 U.S.C.A. § 303 (West 2002).  Further, the 
Court stated that where the remand orders of the Board or the 
Court are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, the appellant's claim must be remanded 
in order that this evidence may be requested.

Accordingly, this case is REMANDED for the following:

1.  After obtaining any required 
authorization, the RO should contact the 
Clinton County coroner and obtain a copy 
of the veteran's postmortem examination 
report.  Continuing attempts must be made 
to obtain such records until the report 
is obtained or until a negative response 
is received.

2.  If additional records are obtained, 
the RO should readjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death.

3.  If the benefit sought on appeal is 
not granted or if a timely notice of 
disagreement is received with respect to 
any other matter, the appellant and her 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



